COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
IN RE: GUARDIANSHIP OF JOHN V.                                      No. 08-20-00206-CV
WALTER, AN ALLEGED                                 §
INCAPACITATED PERSON,                                                 Appeal from the
                                                   §
                            Appellant,                                  Probate Court
                                                   §
                                                                  of Dallas County, Texas
                                                   §
                                                                   (TC# PR-20-01181-1)

                                            O R D E R

          Pending before the Court is Appellant’s opposed motion to abate the appeal. The motion

is GRANTED, and the appeal is abated until July 10, 2021, to give the parties an opportunity to

settle the dispute. If the parties are able to finalize a settlement prior to July 10, 2021, the parties

are directed to notify the Court of that fact and to file an appropriate motion to dispose of this

action.

          IT IS SO ORDERED this 10th day of June, 2021.


                                                PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.